DETAILED ACTION
This office action is in response to Applicant’s submission filed on 16 April 2019.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-2, 6-9, 13-15 are pending.
Claims 3-5, 10-12 are cancelled.
Claims 1-2, 6-9, 13-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-2, 6-9, 13-15.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-2, 6-9, 13-15 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The elements claimed can all be software modules according to specification [0038] ‘a “module” or a “~er/~or” may perform a function or an operation by hardware, software, or a combination of hardware and software’.

Judicial Exception
Claims 1-2, 6-9, 13-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1 / 9, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9, in part, recites 
“…. obtaining …. the respective first parameter weight indexes corresponding to weights of the respective first parameters by calculating the respective first parameters corresponding to the received plurality of first channels with the received first channels;  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than the possible implementation of using general purpose computing processors, nothing in the claim element precludes the step from practically Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: 2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 17 recites the additional elements: (a) using generic computer elements (the possible implementation of using general purpose computing processors); (b) “receiving, by the input interface, a plurality of first channels in units of channel among a plurality of channels included in at least one first channel group”, “receiving, by the input interface, a plurality of second channels in units of channel among a plurality of channels included in at least one generated second channel group”, “receiving, by the input interface, only the first channel corresponding to the identified first architecture parameter among the plurality of channels included in the first channel group”, “receiving, by the input interface, only the second channel corresponding to the identified second architecture parameter among the plurality of channels included in the second channel group” (insignificant extra solution activity, 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2, 6-8 / 13-15 are dependent on claim 1 / 9 and include all the limitations of claim 1 / 9. Therefore, claims 2, 6-8 / 13-15 recite the same abstract ideas. 
With regards to claims 2, 6-8 / 13-15, the claims recite additional process for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.


Response to Argument

Applicant’s arguments filed 6 January 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, and the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.9-10) “The Supremee Court makes it clear that the invention that improve[es] functions of the computer ietself” recites significantly more than an abstract idea. (Alice, 134 S. Ct. at 2351). The Applicants submit the claimed invention may variously and freely adjust sparsity for eath of the operators, and may derive the optimal model as one-shot model for a macro-search space … it is possible to consititue efficient sparsity corresponding to the number of various cases …”
Examiner replies: The invention claimed does not provide any element showing improvement of computer. Applicant’s arguments only show improvement of the data model which is an abstract idea.  Improvement of an abstract idea is still an abstract idea.  The claims are therefore rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Additional Relevant Art
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Liu et al., US-PATENT NO.5,544,280 [hereafter Liu] shows neural network with column and row input to output parameter mapping.
Chen, et al., “Joint Neural Architecture Search and Quantization”, arXiv:1811.09426v1 [cs.CV] 23 Nov 2018 [hereafter Liu] shows neural network architecture search.
Chamberlain et al., US-PATENT NO.10,572,824B2 [hereafter Chamberlain] shows hardware circuit for implementing deep neural network architectures.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128